—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from so much of an order of disposition of the Family Court, Queens County (Bogacz, J.), dated June 3, 1999, as, upon a fact-finding order of the same court, dated March 2, 1999, made upon the appellant’s admission, finding that he had committed acts which, if committed by an adult, would constitute the crime of menacing in the third degree, adjudged him to be a juvenile delinquent, and placed him on probation for two years.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court has wide discretion in entering dispositional orders (see, Matter of Tristan W., 258 AD2d 585; Matter of Lloyd L., 246 AD2d 651; Family Ct Act § 141). Contrary to the appellant’s contention, the Family Court providently exercised its discretion in determining that a two-year period of probation was appropriate based on the needs and best interests of the appellant and the need to protect the community (see, Family Ct Act § 352.2 [2]).
The appellant’s remaining contentions are without merit. O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.